UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6556



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JASPER B. MACKEY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-96-135-V, CA-00-162)


Submitted:   June 25, 2002                 Decided:   October 1, 2002


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jasper B. Mackey, Jr., Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jasper B. Mackey, Jr. seeks to appeal the district court’s

order construing his motion filed under 18 U.S.C. § 3742 (1994) as

a motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) and

denying the motion.    We have reviewed the record and the district

court’s order and find no reversible error.       Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Mackey, Nos.

CR-96-135-V; CA-00-162 (W.D.N.C. Feb. 1, 2002).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                    2